DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 13 are pending in the application and under consideration for this office action.

Drawings


The drawings are objected to because, referring to Fig. 2, the numbering present along the top axis of the figure is upside-down. Even further, no units are provided as to what any of the axis measurements are in. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: axis labels “x” and upside-down “y”, present in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 – 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 – 8, the claims each recite a composition formula, by which the composition of the claimed soft magnetic alloy is limited. However, this composition formula is not accompanied by any unit of measurement for each elemental composition. As such, it is unclear how the composition is defined, as a magnetic alloy having a composition defined by a formula in terms of atomic percentage would have a substantial difference in composition than if the same formula were defined in terms of weight percentage, for example.
For the purpose of compact prosecution, the claim will be given its broadest reasonable interpretation, and any alloy having a composition which falls within, overlaps, or encompasses the claimed formula in terms of either an atomic, or mass/weight percentage, will be considered to read on the claimed formula.
Claim 10 is rejected for its dependence on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-012699 (“Makino”; cited in IDS of 6/19/2019, herein citing English machine translation provided with this correspondence) as evidenced by US 2007/0079907 (“Johnson”).
Regarding claim 1, Makino teaches a soft magnetic alloy ([0001] – “Fe-based nanocrystalline alloy”, Makino mentions the soft magnetic properties of the alloy throughout the document) comprising: a main component of Fe ([0001] - “Fe-based”; [0009]); and P ([0008] – “P is essential”; [0009]), wherein a nanocrystalline phase ([0025], L 210-211 – “initial crystallites”) and an amorphous phase ([0025], L 210 – “amorphous material”) are contained.
The Examiner notes that the instant specification admits that the “Fe-poor phases” are amorphous in structure (Instant Application: [0025]; [0070]; [0100] – “the Fe-poor phases were amorphous”), whereas “Fe-rich phases” is composed of Fe-based nanocrystallines (Instant Application: [0070]; [0100] – “the Fe-rich phases were composed of nanocrystallines”). Thus, as Makino teaches a soft magnetic alloy having both an amorphous and nanocrystalline phase, Makino sufficiently teaches the structure imparted by the claimed “Fe-rich phase” and “Fe-poor phase” of the instant claim.
Makino is silent as to the ratio of average concentration of P present in the amorphous/Fe-poor phase relative to the average concentration of P present in the soft magnetic alloy as a whole. However, it is noted that Makino does teach that P is an essential element responsible for forming an amorphous substance ([0042], L 392-393). Further, Makino teaches that if P is not present in amounts greater than 1 at%, it is difficult to even form an amorphous phase ([0042], L 404-404). 
Thus, it would have been expected by an ordinarily skilled artisan that P would exist in a greater amount in the amorphous/Fe-poor phase of the soft magnetic alloy taught by Makino, than 
Regarding claim 2, Makino teaches that P is present most preferably in an amount of 2-6 at% ([0042], L 407-409). As previously discussed, it would be expected that the amount of P present in the amorphous/Fe-poor phase would be enriched compared to the P concentration of the soft magnetic alloy as a whole. Therefore, Makino teaches a P concentration that would be expected to fall within the claimed 1-50 at% P concentration in the Fe-poor phase.
Regarding claims 3 and 4, Makino is silent as to the ratio of average concentration of P present in the amorphous/Fe-poor phase relative to the average concentration of P present in the nanocrystalline/Fe-rich phase. However, it is noted that Makino does teach that P is an essential element responsible for forming an amorphous substance ([0042], L 392-393). Further, Makino teaches that if P is not present in amounts greater than 1 at%, it is difficult to even form an amorphous phase ([0042], L 404-404). 
Thus, it would have been expected by an ordinarily skilled artisan that P would exist in a greater amount in the amorphous/Fe-poor phase of the soft magnetic alloy taught by Makino, than in the nanocrystalline/Fe-rich phase, and would thus possess a ratio which falls within, encompasses, or overlaps the claimed ratio of the instant claim (3.0 times or larger). Makino teaches that P is essential for forming the amorphous phase, which may be difficult to even 
Regarding claims 5 – 8, Makino teaches that the soft magnetic alloy has a composition represented by a base formula of FeaBbSicPxCyCuz ([0035], L 279-281), wherein Fe is present at 79-86 at%, B is present at 5-13 at%, Si is present at 0-8 at%, P is present at 0-10 at%, C is present at 0-5 at%, and Cu is present at 0.4-1.4 at% ([0035], L 282-284). Makino teaches that the alloy may also contain Al, Ti, Mn, S, O, and N as impurities in amounts ranging from 0-0.3 mass% ([0035], L 285-288), and that a portion of Fe may be replaced by Zr, Hf, Nb, Ta, Mo, W, Cr, Co, Ni, Ag, Zn, Sn, As, Sb, Bi, Y, and REM generally in amounts less than 3 at% ([0037], L 304-305), and that Co and Ni may replace from 3-20 at% of Fe ([0037], L 316-317).
In comparing the formula taught by Makino as well as the additional alloying elements which may be present, the Examiner notes that the claimed formula of the instant claim has either substantial overlap, or falls within/is encompassed by the composition taught by Makino regarding each of Fe content, “X” (Co and Ni) content, Cu content, “M1” (Ti, Zr, Hf, … La, Y, and S) content, P content, “M2” (B and C) content, and Si content. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 9, Makino teaches that the soft magnetic alloy comprises Fe-based nanocrystallines ([0025], L 210-211).
Regarding claim 10, Makino teaches that the Fe-based nanocrystallines have an average grain size of 0.3-10 nm ([0025], L 212-213).
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average grain size of the Fe-based nanocrystallines taught by Makino (0.3-10 nm) overlaps with that of the instant claim (5-30 nm).
Regarding claim 11, Makino teaches that the soft magnetic alloy may comprise a ribbon shape ([0053], L 617-620).
Regarding claim 12, Makino teaches that the soft magnetic alloy may comprise a powder shape ([0053], L 617 & 621-622).
Regarding claim 13, Makino teaches that the soft magnetic alloy is suitable for use in transformers, inductors, magnetic cores of motors, for example ([0001]). Thus, an ordinarily skilled artisan could have easily envisioned a magnetic device comprising the soft magnetic alloy taught by Makino, from the disclosure of Makino.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0108196 (“Ohta”) – A soft magnetic alloy having a substantially similar composition and microstructure to that of the instant application and which is processed by a similar method
US 2019/0185950 (“Onodera”) – A method for producing nanocrystalline/amorphous soft magnetic materials, teaching that phosphorus stabilizes the amorphous phase of produced soft magnetic materials

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735    

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735